ALD-073                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 14-2784
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                              JAIME LYNN SNYDER,
                                                Appellant
                        __________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                      (D.C. Crim. Nos. 11-cr-00097 & 12-cr-00052)
                       District Judge: Honorable Sue L. Robinson
                        __________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    December 30, 2014

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                            (Opinion filed: February 5, 2015)
                                     ____________

                                       OPINION*
                                      ____________


PER CURIAM

        Jaime Lynn Snyder appeals from an order of the District Court denying her

motion to amend her monthly restitution payments. For the reasons that follow, we will

summarily affirm.

* This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       On October 17, 2011, the Government filed an Information in the United States

District Court for the District of Delaware, see D.C. Crim. No. 11-cr-00097, charging

Snyder with copyright infringement, in violation of 17 U.S.C. § 506(a)(1)(A) and 18

U.S.C. § 2319(b)(1). Snyder waived indictment and pleaded guilty to the Information.

In the plea agreement, Snyder agreed to restitution in the amount of $971,935.10, and the

parties agreed to this figure as the total loss amount. On July 31, 2012, the Government

filed a one-count Information, see D.C. Crim. No. 12-cr-00052, charging Snyder with

identity theft, in violation of 18 U.S.C. §§ 1028(a)(7) and (b)(1)(D). Snyder waived

indictment and pleaded guilty to this Information as well. In the plea agreement, the

parties stipulated to an intended loss amount of greater than $30,000 but less than

$70,000 for purposes of the Guidelines, and Snyder agreed to restitution in the amount of

$35,373.02. The Government reserved the right to argue for restitution in the amount of

$41,472.59. The plea agreement also contained a provision stating that 18 U.S.C. § 3147

applied because Snyder committed identity theft during the time that she was on release

in the copyright infringement case, and that this statute required a consecutive term of

imprisonment.

       On January 24, 2013, the District Court sentenced Snyder to a term of

imprisonment of 46 months on the copyright infringement and identity theft convictions,

the sentences to be served concurrently, followed by a consecutive sentence of 12 months

pursuant to 18 U.S.C. § 3147. The District Court also imposed three years of supervised

release in both cases, to be served concurrently, and ordered restitution to be paid in the

amount of $1,013,407.69, due immediately. The District Court determined that Snyder

                                              2
did not have the ability to pay interest on the restitution, and ordered “[p]ayment in equal

monthly … installments of not less than $50.00 over a period of 35 months… , to

commence 30 days … after release from imprisonment to a term of supervision.” See

Docket Entry No. 35, D.C. Crim. No. 11-cr-00097; Docket Entry No. 25, D.C. Crim. No.

12-cr-00052. Snyder appealed, and her counsel moved to withdraw, see Anders v.

California, 386 U.S. 738 (1967), asserting that Snyder’s only non-frivolous issue

concerned whether her sentence was reasonable. We affirmed the criminal judgment on

December 13, 2013, see United States v. Snyder, 548 F. App’x 775 (3d Cir. 2013),

holding that the sentence was procedurally reasonable, and that, since the District Court

appropriately considered the 18 U.S.C. § 3553(a) factors, and the resulting sentence was

at the bottom end of the Guidelines range, Snyder’s sentence was substantively

reasonable, see id. at 777-78.

       Meanwhile, in November 2013, Snyder, now an inmate at Alderson Federal

Correctional Institution in West Virginia, moved pro se in the District of Delaware to

amend her Inmate Financial Responsibility Program (“IFRP”) payments on her restitution

obligation. Snyder alleged that her Bureau of Prisons case manager was requiring her to

pay hundreds of dollars in restitution each month even though she was earning virtually

nothing in her prison job, leaving her family to make her payments. In response, the

BOP explained that, pursuant to its IFRP guidelines, it analyzes an inmate’s deposits

made in the last six months, subtracts IFRP payments made in the last six months, and

then excludes $450 every six months from outside resources and institution pay. After

the $450 exclusion, the balance is divided by 6, and the resulting amount constitutes the

                                             3
monthly payment due. A minimum payment of $25 is required every three months.

Snyder’s commissary account records reflected that, for the six-month period beginning

in February 2013, there was $2,821.53 deposited into her account. During that same

period, she paid only $25 in IFRP payments. In August 2013, Snyder’s account activity

was examined. The BOP deducted the $450 allocation from her balance, and her

monthly IFRP payment was calculated at $313, through January 2014. Records further

showed that Snyder’s IFRP payment was scheduled to increase in February 2014 to $361

per month because deposits into her commissary account (during the six-month period to

January 31, 2014) totaled $4,004.56. Snyder’s IFRP payments through January 2014

totaled $844.91.

       In response to the BOP’s explanation/defense of her current $361 monthly IFRP

payment obligation, Snyder argued that, under Ward v. Chavez, 678 F.3d 1042 (9th Cir.

2012), where a defendant has insufficient financial resources to make immediate

repayment, the district court, not Bureau of Prisons, must set the repayment schedule in

the judgment of conviction. Snyder urged the District Court to follow Ward and set her

IFRP payment to $50.00 per month, because her family and friends deposit money into

her commissary account so that she can stay in touch with her children, not so that she

can make restitution payments, and that she uses the money for necessary expenses,

including telephone calls, email, stamps, commissary purchases, doctor co-payments, and

medicine.

       In an order entered on April 29, 2014, the District Court denied Snyder’s request

to set her IFRP payments. The court explained, in pertinent part, that:

                                            4
               Having had the benefit of presiding over her plea and sentencing hearings,
               the court recalls the circumstances of defendant’s criminal conduct, as well
               as her family background, which includes children and a grandchild. While
               the court recognizes defendant’s efforts to maintain ties with her family, it
               is because of her own criminal conduct that she owes over one million
               dollars in restitution. There is nothing in the record at bar that warrants the
               amendment of defendant’s judgment. Defendant’s monthly [I]FRP
               payments are calculated based on how much money she earns and how
               much money others give to her. Defendant controls how much money is
               used to calculate her monthly [I]FRP payment.

United States v. Snyder, --- F. Supp.2d --- , 2014 WL 1761030, at *2 (D. Del. April 29,

2014).

         Snyder appeals. We have jurisdiction under 28 U.S.C. § 1291. Our Clerk advised

her that the appeal was subject to summary action under Third Cir. LAR 27.4 and I.O.P.

10.6. Snyder was invited to submit argument in writing and she has done so. In her

summary action response, Snyder acknowledges that she participates in the IFRP,

although she claims that she was “forced … by extortion tactics under total duress and

coercion.” (Response, at 13.) She asserts that she is now in IFRP “refuse” status because

she cannot make the $361 monthly payment. Her mother is making a $25 monthly

payment toward her restitution obligation, but the BOP has threatened that she will still

lose her ability to participate in the prison Residential Drug Treatment Program, which

provides a sentence reduction gratuity, because she is not making the $361 payment.

Snyder complains that recalculation of IFRP payments by the BOP is done only every six

months, and that, because she no longer receives as much financial support, “[i]f her

counselor recalculated her today for the previous 3 months, instead of 6 (the time frame

her financial support drastically decreased) her payment would decrease from $361 a


                                              5
month to $19 a month.” (Response, at 2.) Snyder contends that the District Court’s

observation that she could obtain relief from her current $361 IFRP monthly payment by

accepting less support from her family, while true, overlooked the fact that recalculations

occur only every six months, so that even if the inmate is immediately “due” a reduction,

she must still wait for the regularly scheduled recalculation.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. We

exercise plenary review over the District Court’s legal conclusions and review its

findings of fact for clear error. See O’Donald v. Johns, 402 F.3d 172, 173 n.1 (3d Cir.

2005) (per curiam). We may affirm a judgment of the District Court on any basis

supported by the record, see Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per

curiam). We note that the District Court has limited jurisdiction under 18 U.S.C. §

3664(k) to adjust a defendant’s restitution payment schedule if there has been any

material change in the defendant’s economic circumstances, see United States v. Jaffe,

417 F.3d 259, 267 (2d Cir. 2005), and that Snyder is not challenging the overall validity

of the District Court’s order that she make restitution to her victims in the amount of

$1,013,407.69.

       Snyder’s argument under the Ward case is unavailing because it is an attack on the

validity of the restitution order itself, which must be made on direct appeal. In any event,

it is meritless. The Mandatory Victims Restitution Act (“MVRA”) requires the District

Court to specify the manner in which the defendant will pay restitution in light of a

defendant’s economic circumstances, 18 U.S.C. § 3664(f)(2). Like the Ninth Circuit, see

                                              6
Ward, 678 F.3d at 1048-49, we have held that determining the schedule of restitution

payments pursuant to the MVRA is a “judicial act” that may not be delegated to the BOP,

United States v. Corley, 500 F.3d 210, 226-27 (3d Cir. 2007) (sentencing court

impermissibly delegates its authority to BOP when, knowing that the defendant was

financially unable to make immediate restitution payment, it orders payments due

immediately but to be made through Inmate Financial Responsibility Program). Here, the

District Court set a restitution schedule in the criminal judgment, see Docket Entry No.

35, D.C. Crim. No. 11-cr-00097; Docket Entry No. 25, D.C. Crim. No. 12-cr-00052, and

did not impermissibly delegate its authority to the Bureau of Prisons. The District Court

did not order that payments be made through the IFRP, and in fact there is no mention

whatever in the criminal judgment of the IFRP. Nor did appellate counsel advise us on

direct appeal that there was a non-frivolous issue pertaining to Snyder’s restitution order.

       An inmate may voluntarily enter into the IFRP by signing a contract, and give the

BOP authority to collect additional monies toward her restitution obligation, 28 C.F.R. §

545.11(a)-(b). An inmate may wish to contribute additional monies to restitution she

owes, when doing so confers benefits that would otherwise be lost, see id. at § 545(d).

“The IFRP can be an important part of a prisoner’s efforts toward rehabilitation, but

strictly speaking, participation in the program is voluntary[;] ... an inmate in the Bureau

of Prisons’ custody may lose certain privileges by not participating in the IFRP, but the

inmate’s participation cannot be compelled.” United States v. Boyd, 608 F.3d 331, 334

(7th Cir. 2010). Snyder’s participation in the IFRP is voluntary, and her voluntary

participation is determinative of her claim. We disagree that the program amounts to

                                              7
“extortion,” as she argues. Prisoners are not entitled, constitutionally or otherwise, “to

any of the benefits agreeing to participate in the IFRP would provide, such as a work

detail outside the prison perimeter, a higher commissary spending limit, a release

gratuity, or pay beyond the maintenance pay level.” United States v. Lemoine, 546 F.3d

1042, 1049 (9th Cir. 2008). Furthermore, inasmuch as Snyder does not challenge the

BOP’s records regarding the deposits made to her account, we agree with the District

Court that changes in Snyder’s circumstances are under her control. They, therefore, do

not constitute a “material change in [her] economic circumstances” so as to warrant an

adjustment under § 3664(k).

       We would add that we doubt that Snyder’s specific challenge to the BOP’s

authority to schedule recalculations only every six months even if the inmate is

immediately “due” a reduction in her voluntary payment falls within the purview of 28

U.S.C. § 2241, see McGee v. Martinez, 627 F.3d 933, 937 (3d Cir. 2010) (holding that

claim challenging payment schedule imposed through IFRP concerned execution of

petitioner’s sentence and was correctly brought under 28 U.S.C. § 2241). The petitioner

in McGee was challenging BOP conduct that conflicted with the terms imposed by the

sentencing court. The BOP wanted $25 per month, but the District Court specifically

ordered that the petitioner make a $20 monthly payment from his prison earnings. We

held that his claim concerned the execution of his sentence, 627 F.3d at 937. In order to

challenge the execution of her sentence under § 2241, Snyder would thus need to allege

that the BOP’s $361 monthly payment demand was “somehow inconsistent with a

command or recommendation in the sentencing judgment,” see Cardona v. Bledsoe, 681

                                              8
F.3d 533, 537 (3d Cir.), cert. denied, 133 S. Ct. 805 (U.S. 2012). The District Court did

not think that it was, nor do we. In any event, the District Court would lack jurisdiction

because a § 2241 petition must be filed in the district where the petitioner is confined,

Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004), which in Snyder’s case is not the District

of Delaware.

       For the foregoing reasons, we will summarily affirm the order of the District Court

denying Snyder’s motion to amend her IFRP payments.




                                              9